Citation Nr: 1044771	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  07-25 995	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Counsel




INTRODUCTION

The Veteran had active service from November 1976 to July 1978 
and a period of active duty for training (ACDUTRA) from January 
3, 1975 to May 2, 1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Veteran requested a hearing before the Board in an August 
2007 substantive appeal.  A hearing before a Board member sitting 
at the RO in St. Louis, Missouri, was scheduled for September 9, 
2008.  On that date, the Veteran appeared for a hearing; however, 
he submitted a statement indicating that he wished to withdraw 
his request for a hearing.  Accordingly, the Board finds that the 
Veteran has been afforded his opportunity for a hearing and that 
his request to testify before the Board has been withdrawn.  
38 C.F.R. § 20.704(e) (2010). 

In March 2001, the Veteran stated that he would like to file an 
informal claim for service connection benefits for a left leg 
injury.  In a letter dated later that month, the St. Louis RO 
acknowledged receipt of the claim but took no further action.  As 
this issue has not been developed for appellate review, it is 
referred to the agency of original jurisdiction for appropriate 
action.  [A claim of service connection for a sprained left ankle 
was denied in November 1979.]  


FINDING OF FACT

The Veteran did not serve on active duty during a period of war.


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected pension 
benefits have not been met.  38 U.S.C.A. § 1521 (West 2002); 
38 C.F.R. §§ 3.2, 3.3, 3.6 (2010).
REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002 & Supp. 2010).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).

The Board notes that 38 C.F.R. § 3.159 was revised, effective May 
30, 2008, during the pendency of the appeal.  See 73 Fed. 
Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to 
applications for benefits pending before VA on, or filed after, 
May 30, 2008.  The amendments, among other things, removed the 
notice provision requiring VA to request the veteran to provide 
any evidence in the veteran's possession that pertains to the 
claim.  See 38 C.F.R. § 3.159(b)(1).

The Board finds that all notification action needed to make a 
decision as to the claim on appeal has been accomplished.  
Through a June 2006 notice letter, the RO notified the Veteran 
and his of the information and evidence needed to substantiate 
his claim for nonservice-connected pension.  The Board also finds 
that the June 2006 notice letter satisfies the statutory and 
regulatory requirement that VA notify a claimant which evidence, 
if any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, 
the RO notified the Veteran that VA was responsible for obtaining 
relevant records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment provider, 
or an employer.  Additionally, the notice letter asked the 
Veteran to submit any DD-214s or other separation papers for all 
periods of service.  Consequently, a remand of the pension issue 
for further notification of how to substantiate the claim is not 
necessary.

There is no indication that any additional action is needed to 
comply with the duty to assist in connection with the issue on 
appeal.  The Veteran's service treatment records and relevant 
personnel records have been obtained and associated with the 
claims file.  No additional medical record requests or requests 
for an examination are necessary because the pension claim turns 
on the dates, and type, of service that the Veteran had.

II. Analysis

Generally, for pension claims filed after 1978, in order to 
establish basic eligibility for nonservice-connected pension 
benefits, it must be shown that a claimant served 90 days or more 
during a period of war; or for a period of 90 consecutive days or 
more and such period of service began or ended during a period of 
war; or served in active military service for an aggregate of 90 
days or more in two or more separate periods of service during 
more than one period of war; or that the appellant was discharged 
or released from wartime service for a disability adjudged 
service connected (without applying presumptive provisions of 
law), or at the time of discharge had a service-connected 
disability, shown by official service records, which in medical 
judgment would have justified a discharge for disability.  See 
38 C.F.R. § 3.3(a)(3) (2010).

Active military, naval, or air service includes active duty, any 
period of active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty for training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury incurred 
or aggravated in the line of duty.  38 C.F.R. § 3.6(a) (2010).

The "Vietnam Era" is the period beginning February 18, 1961, 
and ending on May 7, 1975, inclusive, in the case of a veteran 
who served in the Republic of Vietnam during that period.  It is 
the period beginning August 5, 1964, and ending on May 7, 1975, 
inclusive, in all other cases.  38 C.F.R. § 3.2(f) (2010).

The Veteran's VA records and a DD-214 show that the Veteran had 
active military service in the United States Army from November 
1976 to July 1978.  The Veteran does not dispute the fact that he 
was on active duty during these dates.  This period of service 
was clearly after the Vietnam Era ended, and it does not fulfill 
the essential eligibility requirement for nonservice-connected 
pension benefits-service during a period of war.  Nonservice-
connected pension benefits are not warranted based on this period 
of service.  See 38 C.F.R. §§ 3.2(f), 3.3(a)(3).

Notwithstanding the above service, the Veteran submitted a DD-214 
that documents that he had a 4-month period of ACDUTRA service 
from January 3, 1975 to May 2, 1975.  He contends that this 
period of service meets the requirements for 90 days of service 
during the Vietnam Era period of war.  

Although the Veteran's ACDUTRA service was for greater than 90 
days and took place during the Vietnam Era, it does not 
constitute active military service for purposes of establishing 
entitlement to nonservice-connected pension.  ACDUTRA is 
considered to be "active military, naval, or air service" only 
when the individual concerned was disabled from a disease or 
injury incurred or aggravated in the line of duty during such 
service.  See 38 C.F.R. § 3.6(a).  There is no indication that 
the Veteran was disabled from a disease or injury incurred or 
aggravated in the line of duty during his ACDUTRA service.  Thus, 
this period of ACDUTRA service does not constitute active 
military service.  The Veteran is, therefore, not entitled to 
nonservice-connected pension benefits, and his appeal is denied 
as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

(As noted in the introduction, the Veteran has previously 
asserted that he has a left leg injury as a result of military 
service.  However, the record reflects that he contends that the 
injury occurred during his active military service and not his 
ACDUTRA service.  Therefore, that claimed injury is not pertinent 
to the nonservice-connected pension claim.)


ORDER

Entitlement to nonservice-connected pension benefits is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


